Citation Nr: 0938011	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for a cataract 
with lattice degeneration and retinal holes of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for a cataract with lattice degeneration and retinal 
holes of the left eye, effective June 9, 2000.  The Veteran 
appealed that decision by requesting a higher rating.  

In September 2006, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  Thereafter, in 
April 2007, the Board remanded the case for additional 
evidentiary development.  Since all requested development has 
been accomplished, the case is once again before the Board 
for review. 

The Veteran has also raised claims for service connection for 
glaucoma and headaches.  Since these claims have been 
considered by the RO, they are referred back to the  RO for 
appropriate action.  In doing so, the Board notes that 
service connection for headaches was previously denied by the 
RO in August 1995, and that his petition to reopen this claim 
on the basis of new and material evidence was subsequently 
denied in a December 1996 rating decision.  Thus, the 
appropriate issue for adjudication is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for headaches.  


FINDING OF FACT

The Veteran's visual acuity in his left eye is correctable to 
20/25.




CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for a cataract with lattice degeneration and retinal holes of 
the left eye.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.84, Diagnostic Code 6027 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2008); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in April 2001, prior to the initial adjudication 
of his claim for service connection for a cataract with 
lattice degeneration and retinal holes of the left eye.  The 
courts have held that once service connection is granted, as 
in this case, the claim is substantiated; therefore, 
additional VCAA notice is not required because the intended 
purpose of the notice has been fulfilled, and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In these types of cases, once a notice of disagreement (NOD) 
has been filed, contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the claimant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And since the RO issued an SOC concerning the propriety of 
the initial noncompensable rating assigned for his cataract 
with lattice degeneration and retinal holes of the left eye, 
no further notice is legally required.  In any event, the 
Veteran was provided additional VCAA notice letters in August 
2003, February 2004, March 2006, and May 2007 concerning the 
downstream issue of the initial noncompensable rating 
assigned by the RO.  Thus, all notice under the VCAA has been 
provided.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. The RO and AMC obtained all medical records 
the Veteran and his representative cited as relevant to his 
claim. The Veteran also was afforded several VA compensation 
examinations to determine the nature and severity of his 
service-connected left eye disability, including a recent VA 
examination in July 2009, which substantially complies with 
the Board's prior remand instructions.  See Caffrey v. West, 
6 Vet. App. 377 (1994).  See also Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  Accordingly, the Board finds that no further 
notification or assistance is needed to meet the requirements 
of the VCAA or Court.



II.  Merits of the Claim

The Veteran's service treatment records show that he was seen 
for residuals of trauma to his left eye in 1975.  The 
diagnosis was probable traumatic iridodialysis of the left 
eye.  Medical records after service showed a cataract with 
lattice degeneration and retinal holes of the left eye.  In 
June 2000, the Veteran filed a claim for service connection 
for a cataract of the left eye.  In a February 2002 rating 
decision, the RO granted service connection for a cataract 
with lattice degeneration and retinal holes of the left eye, 
assigning a noncompensable rating from the date he filed his 
claim in June 2000.  The Veteran appealed that decision by 
requesting a higher (compensable) rating.

Since his claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding 
that, when a veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's left eye disability is rated as noncompensably 
disabling under Diagnostic Code 6027, which pertains to 
traumatic cataracts.  This code provision directs that a 
preoperative traumatic cataract be rated based upon 
impairment of vision and a post-operative traumatic cataract 
be rated based upon impairment of vision and aphakia.  38 
C.F.R. § 4.84a, DC 6027.  The Veteran has not undergone 
removal of his left eye cataract.  Accordingly, because 
aphakia is not present, his left eye disability will be rated 
on impairment of vision.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. §§ 4.75; 4.84a, DCs 6067 to 6079.  
Where, as here, only one eye is service-connected, the 
nonservice-connected eye is considered to be normal.  Villano 
v. Brown, 10 Vet. App. 248 (1997) (acknowledging that 
nonservice-connected loss was considered to be normal 
according to long-standing rating policy, and noting that 
where the visual acuity in the nonservice- connected eye was 
normal at the time the other eye was service-connected, any 
subsequent loss of vision in the nonservice-connected eye 
could not form the basis for an evaluation for compensation 
purposes).

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V, by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), DCs 6078, 6079.  The ratings increase in 
10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable 
for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
DCs 6063-6078.

Considering the medical evidence of record in light of these 
criteria, the Board finds no basis to assign an initial 
compensable rating for the Veteran's left eye disability 
involving a cataract with lattice degeneration and retinal 
holes of the left eye.  This conclusion is based on the fact 
that there is no evidence of any loss of visual acuity in his 
left eye that would warrant a compensable rating under 
VA's Rating Schedule for visual impairment.  See 38 C.F.R. § 
4.84a, Table V.  

The Veteran's vision was tested on three separate occasions 
since he filed his initial claim in June 2000.  A March 2001 
VA outpatient treatment record notes that his best correct 
vision in his left eye was 20/20, which is normal.  When 
examined for VA compensation purposes in May 2001, the best 
corrected vision in his left eye was 20/25, for both near and 
distant vision.  And at his most recent VA examination in 
July 2009, his best corrected vision in his left eye was 
20/25, for both near and distant vision.  The examiner also 
noted "still with good function, despite myopic shift from 
cataract (correctable with glasses, tolerable anisometropia) 
- excellent visual function."  The examiner also commented 
that the Veteran's lattice degeneration with retinal holes 
was stable and asymptomatic. 

In light of these findings, there is simply no basis to 
assign a compensable rating for the Veteran's service-
connected cataract with lattice degeneration and retinal 
holes of the left eye since the initial grant of service 
connection.  At no time throughout the pendency of the appeal 
has the Veteran had corrected visual acuity of 20/50 or worse 
in the left eye.  In light of this fact, and the fact his 
right eye is not service-connected, he has not been entitled 
to a compensable rating for his left eye based upon 
impairment of visual acuity.  

The Board has considered the Veteran's hearing testimony in 
which he reported episodes of double vision and eye pain.  
However, the applicable rating criteria specify that the 
Veteran's left eye disability is to be rated based solely on 
impairment of vision.  And in light of the above findings, 
the Veteran's vision does not warrant a compensable rating 
since the initial grant of service connection.  It is also 
worth mention that the Veteran's recent symptoms of eye pain 
and double vision may be due to his migraines, which has been 
referred back to the RO for appropriate action.  In any 
event, these symptoms are not relevant to this appeal.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial compensable rating for his service-connected cataract 
with lattice degeneration and retinal holes of the left eye.  
Therefore, the doctrine of reasonable doubt is not for 
application, see 38 U.S.C.A.  § 5107(b) and 38 C.F.R. § 4.3, 
and the appeal is denied.


ORDER

An initial compensable rating for a cataract with lattice 
degeneration and retinal holes of the left eye is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


